Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildreth (US 2018/0262687).

As to claims 1, 8, Hildreth (Figs. 1, 2, 4-8, 10, 15) teaches a system comprising: 
a receiver configured to: 
measure a total latency for the system to render and prepare frames for display (Based on the maximum expected head movement of a user, the latency period is determined) [0089-0091, 0124]; and 
predict a future head pose of a user based at least in part on a measurement of the total latency and a current head pose of the user [0125]; 
calculate an error in the prediction of the future head post of the user (The claimed error is mapped to a difference between a subsequent calculation of a head pose of the user where the calculated FoV is different from the previously calculated FoV) [0126];
receive a frame, based on the predicted future head pose (New frame with expanded FOV, e.g., shown as 450 in Fig. 5), with a rendered field of view (FOV) larger than a display FOV (450 has a larger FoV than the combined left and right eye FoVs) [0125], wherein a size of the rendered FOV of the received frame is dynamically adjusted based at least in part on the calculated error (The previously calculated FoV can be dynamically adjusted based on a subsequent calculation of a head pose of the user, after which a frame is received according to the calculation) [0125-0126]; 
generate a new frame (E.g. frame including left and right FoVs 656 and 658 after the frame corresponding to the previously calculated FoV), based on the frame with the rendered FOV larger than the display FOV; and
convey the new frame for display (Display using 656 and 658) [0091].

As to claim 15, Hildreth teaches the elements of claims 1 and 8 above.
Hildreth (Fig. 16) also teaches an apparatus comprising: 
a transmitter (First Device) configured to: 
receive, from a receiver (Second Device), a predicted future head pose and an actual head pose (Step 1602 corresponding to a second predicted head pose in two sequentially determined future head poses) [0155]; 
render, based on a calculated error in the predicted future head pose, a new frame with a rendered field of view (The claimed error is mapped to a difference between a current calculation of a head pose of the user where the calculated FoV is different from the previously calculated FoV) (Step 1606) [0157] wherein a size of the rendered FOV of the new frame is dynamically adjusted based at least in part on the calculated error (The previously calculated FoV can be dynamically adjusted based on a subsequent calculation of a head pose of the user, after which a frame is received according to the calculation) [0125-0126]; 4/8Application Serial No. 16/778,767 - Filed January 31, 2020 
encode the new frame to generate an encoded frame (Encoding a video frame to be decoded later at a destination device) [0163]; and 
convey the new frame to the receiver for display (Step 1608).

As to claims 3, 10, Hildreth teaches wherein a FOV of the new frame is smaller than the rendered FOV (450 has a larger FoV than the combined left and right eye FoVs) [0125].

As to claims 7, 14, Hildreth teaches wherein the total latency is measured from a first point in time when a given head pose is measured to a second point in time when a frame corresponding to the given head pose is displayed (The user’s head movement is determined to be within the roundtrip latency time) [0125].

As to claim 20, Hildreth teaches wherein the new frame corresponds to a virtual reality environment [0153].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 9, 11-13, 16-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hildreth (US 2018/0262687) in view of Bronder (US 2019/0057542).

As to claims 2, 9, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the receiver is 15configured to: 
generate a timewarp frame based on a difference between the predicted future head pose and an actual head pose [0029].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the average calculations of Bronder with the frame prediction of Hildreth because the combination would further correct the predicted frame size and position based on erroneously previous predictions, allowing for a more efficient and correct predicted frame. 

As to claims 4, 11, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the receiver is further configured to calculate a difference between the actual head pose and the predicted future head pose [0029].

As to claims 5, 12, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the system is configured to determine an average difference between a plurality of predicted future head poses and actual head poses [0050].

As to claims 6, 13, Hildreth teaches the elements of claim 1 above.
However, Hildreth does not teach a timewarp frame.
On the other hand, Bronder teaches wherein the system is further configured to generate the timewarp frame based in part on an overscan region of the received frame (The prediction error is based on overscanning the frame for areas outside 304). 

As to claim 16, Hildreth teaches receiving a predicted field of view based on a range of predicted orientations of the second device (Step 1602). 
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 17, Hildreth teaches wherein the transmitter is further configured to rotate the new frame by an amount to generate a rotated version of the new frame (If the head of the user rotates while wearing the VR headset, the rotation is accounted for in final mapping of the new frame) [0127-0128].
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 18, Hildreth teaches wherein a size of the rendered FOV is proportional to the difference in the predicted future head pose and the actual head pose (Since the difference in head pose is the primary factor driving the rendered FOV, any change in the head poses will be reflected in the rendered FOV) [0126].
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

As to claim 19, Hildreth teaches wherein the size of the rendered FOV: 
increases as the average difference increases; and decreases as the average difference decreases (Since the difference in head pose is the primary factor driving the rendered FOV, any change in the head poses will be reflected in the rendered FOV) [0126].
However, Hildreth does not specifically teach calculating an average difference.
On the other hand, Bronder (Figs. 2-4) teaches calculate an average difference between a plurality of predicted future head poses and actual head poses (An average prediction error is determined for a range of current positions to future positions) [0029, 0033, 0047, 0050].

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Hildreth. 
That is, the newly claimed “error” in claims 1, 8, and 15 is mapped to a difference between a subsequent calculation of a head pose of the user where the calculated FoV is different from the previously calculated FoV. After the subsequent calculation, a FoV is determine that corrects the error of the previous FoV. Since the FoV calculation of Hildreth is a recursive process, as shown in Fig. 8, error determination in every FoV prediction would occur in a subsequent FoV calculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691